           Case 2:09-cv-00461-JAM-JDP Document 79 Filed 02/11/21 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                                2:09-CV-00461-JAM-JDP
12                 Plaintiff,
                                                             STIPULATION AND ORDER FOR
13          v.                                               DISMISSAL WITH PREJUDICE;
                                                             CERTIFICATE OF REASONABLE CAUSE
14   APPROXIMATELY $133,803.53 IN U.S.
     CURRENCY SEIZED FROM WASHINGTON
15   MUTUAL BANK, N.A., ACCOUNT
     #4420842802, HELD IN THE NAME OF
16   ADVANTAGE FINANCIAL GROUP
     HOLDINGS MANAGEMENT LLC, AND
17
     APPROXIMATELY $328,495.75 IN U.S
18   CURRENCY SEIZED FROM WASHINGTON
     MUTUAL BANK, N.A., ACCOUNT
19   #4412174338, HELD IN THE NAME OF
     LOOMIS WEALTH SOLUTIONS LLC,
20
                   Defendants.
21

22

23          It is hereby stipulated by and between the United States of America and claimant Flagstar Bank,

24 FSB, by and through their respective counsel of record, as follows:

25          1.     The pending action shall be dismissed with prejudice pursuant to Rule 41(a)(2) of the

26 Federal Rules of Civil Procedure.

27          2.     Flagstar Bank filed a Claim to the defendant funds on April 22, 2009 (ECF No. 10) and

28                                                     1                         Stipulation and Order for Dismissal
           Case 2:09-cv-00461-JAM-JDP Document 79 Filed 02/11/21 Page 2 of 2



 1 an Answer on June 11, 2009 (ECF No. 15). Flagstar Bank is the only claimant in this action.

 2          3.     The parties are to bear their own costs and attorney fees.

 3          4.     There was probable cause for the arrest of the defendant funds listed in the above-

 4 caption, and for the commencement and prosecution of this forfeiture action, and the Court may enter a

 5 Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.

 6          5.     Nothing in this Stipulation and Order shall affect the rights or obligations of the parties

 7 under the Stipulation and Order to Resolve Ancillary Petition Filed By Flagstar Bank, FSB filed in case

 8 no. 2:12-CR-00315-JAM.

 9 Dated: 2/9/2021                                        McGREGOR W. SCOTT
                                                          United States Attorney
10
                                                  By:     /s/ Kevin C. Khasigian
11                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
12

13 Dated: 2/10/2021                                       /s/ Roland P. Reynolds
                                                          ROLAND P. REYNOLDS
14                                                        Attorney for claimant Flagstar Bank, FSB
15                                                        (Signature retained by attorney)
16

17          Based upon the allegations set forth in the Complaint for Forfeiture In Rem filed February 17,

18 2009, and the Stipulation for Dismissal With Prejudice filed herewith, the Court enters this Certificate

19 of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the arrest of the

20 defendant funds listed in the above-caption, and for the commencement and prosecution of this

21 forfeiture action. The court also DISMISSES with prejudice the pending action, under Federal Rule of

22 Civil Procedure 41(a)(2).

23          IT IS SO ORDERED.

24
      DATED: February 10, 2021                               /s/ John A. Mendez
25
                                                             THE HONORABLE JOHN A. MENDEZ
26                                                           UNITED STATES DISTRICT COURT JUDGE

27

28                                                       2                          Stipulation and Order for Dismissal
